UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-4217



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BILLY JOE GARNER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:06-cr-00332-JAB)


Submitted:   July 18, 2007                 Decided:   August 16, 2007


Before WILKINSON and TRAXLER, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, William C. Ingram, First
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Michael F.
Joseph, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Billy Joe Garner entered a conditional guilty plea to one

count of possessing ammunition after having been convicted of a

felony, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2000),

reserving the right to challenge the district court’s denial of his

motion to dismiss the indictment.   Garner appeals, contending that

his predicate state conviction for conspiracy to sell and deliver

methamphetamine was not a “crime punishable by imprisonment for a

term exceeding one year” under § 922(g)(1).    We affirm.

           Garner asserts that the maximum sentence for the crime

based on his individual criminal history and North Carolina’s

structured sentencing scheme was less than twelve months. However,

as Garner concedes, his argument is foreclosed by United States v.

Harp, 406 F.3d 242, 246-47 (4th Cir.), cert. denied, 126 S. Ct. 297

(2005).*   Because it is undisputed that a sentence of over twelve

months could be imposed on a defendant convicted of conspiracy to

sell and deliver methamphetamine in North Carolina, the district



     *
      Garner urges us to reexamine Harp in light of the Supreme
Court’s recent decision in Cunningham v. California, 127 S. Ct.
856, 860 (2007) (holding that California’s determinate sentencing
law violated the Sixth Amendment by “assign[ing] to the trial
judge, not to the jury, authority to find the facts that expose a
defendant to an elevated ‘upper term’ sentence”).       Nothing in
Cunningham affects the analysis in Harp. Moreover, “a panel of
this court cannot overrule, explicitly or implicitly, the precedent
set by a prior panel of this court. Only the Supreme Court or this
court sitting en banc can do that.” Scotts Co. v. United Indus.
Corp., 315 F.3d 264, 272 n.2 (4th Cir. 2002) (internal quotation
marks and citation omitted).

                               - 2 -
court properly considered Garner’s prior conviction as a predicate

felony for purposes of § 922(g)(1).

           Accordingly, we affirm Garner’s conviction and sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -